EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Restated Agreement”) is
made as of this 28th day of July 2004, (“Effective Date”) by and between
HealtheTech, Inc., (the “Company”), and James W. Dennis (“Executive”)
(collectively, the “Parties”).

 

WHEREAS, the Company wishes to continue to employ Executive and to assure itself
of the continued services of Executive on the terms set forth herein;

 

WHEREAS, Executive wishes to be so employed under the terms set forth herein;

 

WHEREAS, the “Parties” are parties to that certain Employment Agreement, dated
March 7, 2003 (the “Original Agreement[s]”);

 

WHEREAS, the Parties desire to amend and restate the Original Agreement to
reflect certain revised terms of Executive’s employment; and

 

WHEREAS, the Parties intend that this Restated Agreement shall supersede and
replace any similar agreement that presently exists or may have previously
existed between the Parties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:

 

1. EMPLOYMENT. The Company will continue to employ Executive and Executive shall
serve the Company in the capacity of Chairman and Chief Executive Officer.

 

2. DUTIES. Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies) to the business of the Company as its Chairman and
Chief Executive Officer reporting to the Company’s Board of Directors (the
“Board”). Executive shall serve in an executive capacity and shall have the
authority, responsibilities and duties commensurate with such positions.
Executive shall loyally and conscientiously perform such services and duties as
are customarily incident to such employment and consistent with the bylaws of
the Company and as required by the Company’s Board. Executive’s
responsibilities, working conditions and duties may be changed, added to or
eliminated during his employment at the sole discretion of the Board. Executive
shall continue to serve as a member of the Company’s Board subject to the
Company’s bylaws and the rights of the Board and Stockholders provided therein.
Executive understands and agrees that in the event that he is no longer acting
as Chairman and Chief Executive Officer, regardless of reason, he shall
automatically and without further action immediately be deemed to have resigned
his position as a member of the Board. Executive shall perform services under
this Agreement at the Colorado office of the Company, from such other locations
as directed by the Company, and from locations necessary to perform the duties
of Chairman and Chief Executive Officer under this Agreement.

 

3. AT-WILL EMPLOYMENT. It is understood and agreed by the Company and Executive
that this Agreement does not contain any promise or representation concerning
the duration of Executive’s employment with the Company. Executive specifically
acknowledges that his employment with the Company is at-will and may be altered
or terminated by either Executive or the Company at any time, with or without
cause and/or with or without notice. The nature, terms or conditions of
Executive’s employment with the Company cannot be changed by any oral
representation, custom, habit or practice, or any other writing. In addition,
that the rate of salary, any bonuses, paid time off, other compensation, or
vesting schedules are stated in units of years or months does not alter the
at-will nature of the employment, and does not mean and should not be
interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control. This at-will status cannot be
altered except in writing signed by Executive and the Board.

 

4. POLICIES AND PROCEDURES. Executive agrees that he is subject to and will
comply with the policies and procedures of the Company, as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement. Executive
further agrees and acknowledges that any written or oral policies and procedures
of the Company do not constitute contracts between the Company and Executive.

 

1



--------------------------------------------------------------------------------

5. COMPENSATION. For all services rendered and to be rendered hereunder, the
Company agrees to pay to the Executive, and the Executive agrees to accept a
salary of $230,000.00 per annum (“Base Salary”). Any such Base Salary shall be
payable in equal biweekly installments and shall be subject to such deductions
or withholdings as the Company is required to make pursuant to law, or by
further agreement with the Executive. Executive’s Base Salary shall be subject
to annual review and potential upward adjustment by the Board. The parties
understand and agree that effective December 1, 2003, Executive voluntarily
agreed, for compensation purposes only, to a temporary salary reduction to $1.00
per annum for calendar year 2004. At the mutual agreement of the Executive and
the Board, Executive’s Base Salary shall be prospectively reinstated on the next
regularly scheduled pay period following such mutual agreement to reinstate
Executive’s Base Salary.

 

6. RESTRICTED STOCK AWARD. The Company shall also grant Executive a Restricted
Stock Award pursuant to the Company’s 2002 Amended and Restated Stock Plan at
the next Board meeting scheduled following the execution of this Agreement by
both parties (the “Date of Issuance”). Executive shall be entitled to receive
124,324 shares of Restricted Stock (which number of shares was calculated by
dividing Executive’s Base Salary of $230,000 by the closing price of the
Company’s common stock as reported on NASDAQ on the Effective Date of July 28,
2004 ($1.85)). The shares subject to the Restricted Stock Award shall vest
pursuant to the following schedule: a) fifty percent (50%) of the shares shall
vest in full on January 1, 2006; and b) fifty percent (50%) shall vest in full
on January 1, 2007, provided that Executive remains employed by the Company on
each of the vesting dates. Executive shall, at his discretion, either elect to
pay the Company or instruct the Company to withhold shares equal to the amount
required to satisfy the Company’s withholding obligations pursuant to applicable
federal and state laws. For purposes of determining the number of shares to be
withheld, if any, the Company’s common stock shall be valued using the average
of the high and low sales price of the Company’s common stock as reported on
NASDAQ for the last trading day prior to the applicable vesting date.

 

7. OTHER BENEFITS. While employed by the Company as provided herein:

 

(a) Executive Benefits. The Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on terms comparable
thereto, including, without limitation, participation in pension and profit
sharing plans, 401(k) plan, group insurance policies and plans, medical, health,
vision, and disability insurance policies and plans, and the like, which may be
maintained by the Company for the benefit of its executives. The Company
reserves the right to alter and amend the benefits received by Executive from
time to time at the Company’s discretion.

 

(b) Expense Reimbursement. The Executive shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder, according to the policies of the Company.

 

(c) Vacation. Executive shall be entitled to four weeks vacation and six sick
days per year subject to the terms and conditions set forth in the Company’s
applicable policies.

 

(d) Life Insurance/Long Term Disability. Company shall reimburse Executive for
the costs of premiums necessary to maintain a $1 million life insurance policy
and Accidental Death and Long Term Disability Policy.

 

8. CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES. Executive agrees, if he has not
already done so, to enter into and abide by the Company’s standard Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”) on or before the Effective Date.

 

9. TERMINATION. Executive and the Company each acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or without Cause or advance notice pursuant to the
following:

 

(a) Termination by Death or Disability. Subject to applicable state or federal
law, in the event Executive shall die during the period of his employment
hereunder or become permanently disabled, as evidenced by notice to the Company
and Executive’s inability to carry out his job responsibilities for a continuous
period of more than three months, Executive’s employment and the Company’s
obligation to make payments hereunder shall terminate on the date of his death,
or the date upon which, in the sole determination of the Board of Directors,
Executive has failed to carry out his job responsibilities for three months
except that the Company shall pay Executive any salary earned but unpaid prior
to termination and all accrued but unused personal time, and any business
expenses referred to in paragraph 7(b) that were incurred but not reimbursed as
of the date of termination. Vesting of any options held by Executive shall cease
as of the date of termination. Any right to exercise any vested shares or of the
Company to repurchase any previously exercised, but unvested shares, if any,
will be as set forth in Executive’s stock option grant notice, the stock option
agreement, and the Plan.

 

2



--------------------------------------------------------------------------------

(b) Voluntary Resignation by Executive. In the event the Executive voluntarily
terminates his employment with the Company, the Company’s obligation to make
payments hereunder shall cease upon such termination, except that the Company
shall pay Executive any salary earned but unpaid prior to termination and all
accrued but unused personal time, and any business expenses referred to in
paragraph 7(b) that were incurred but not reimbursed as of the date of
termination. Vesting of any options held by Executive shall cease as of the date
of termination. Any right to exercise any vested shares or of the Company to
repurchase any previously exercised, but unvested shares, if any, will be as set
forth in Executive’s stock option grant notice, the stock option agreement, and
the Plan.

 

(c) Termination for Cause. In the event the Executive is terminated by the
Company for Cause (as defined below), the Company’s obligation to make payments
hereunder shall cease upon the date of receipt by Executive of written notice of
such termination (the “Termination Date”), except that the Company shall pay
Executive any salary earned but unpaid prior to the Termination Date and all
accrued but unused personal time, and any business expenses referred to in
paragraph 7(b) that were incurred but not reimbursed as of the Termination Date.
Vesting of any options held by Executive shall cease as of the Termination Date.
Any right to exercise any vested shares or of the Company to repurchase any
previously exercised, but unvested shares, if any, will be as set forth in
Executive’s stock option grant notice, the stock option agreement, and the Plan.
For purposes of this Agreement, “Cause” is defined as any of the following: (i)
any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive; (ii) the conviction of, or plea of nolo contendere to,
a felony which the Board reasonably believes had or will have a material
detrimental effect on the Company’s reputation or business; (iii) a willful act
by Executive which constitutes gross misconduct and which is injurious to the
Company; (iv) continued violations by Executive of Executive’s obligations which
are demonstrably willful and deliberate on Executive’s part after there has been
delivered to Executive a written demand for performance from the Company which
describes the basis for the Company’s belief that Executive has not
substantially performed his duties or that Executive has performed his duties in
a manner that the Board reasonably believes has or will have a material
detrimental effect on the Company’s reputation or business; (v) a material
breach of Executive of Executive’s obligations hereunder or the “Confidential
Information Agreement” (as defined herein); or (vi) the insolvency or
dissolution of the Company or the cessation of business or operations. Any
purported termination of Executive for Cause will not be effective until the
Company has delivered to Executive a written notice of termination.

 

(d) Termination by the Company without Cause or by Executive for Good Reason.
The Company will have the right to terminate Executive’s employment with Company
at any time without Cause. Executive will have the right to resign his
employment with the Company at any time for Good Reason (defined herein). In the
event Executive is terminated without Cause or Executive resigns for Good
Reason, and upon the execution of a full general release by Executive in the
form attached hereto as Exhibit A (“Release”), Executive shall be entitled to
the following severance benefits: (i) a severance payment equal to Executive’s
then current full Base Salary for a period of twelve (12) months to be paid on
the same basis and at the same time as previously paid and subject to standard
payroll tax withholdings and deductions; (ii) continued medical benefits for
twelve (12) months; (iii) the prorated portion of Executive’s maximum potential
bonus for the bonus year in which the termination without Cause or resignation
for Good Reason occurs; and (iv) full vesting acceleration of any and all
outstanding Company stock options and Restricted Stock Awards, provided that any
right to exercise any vested shares or of the Company to repurchase any
previously exercised, but unvested shares, if any, will be as set forth in
Executive’s stock option grant notice, the stock option agreement, and the Plan.

 

Notwithstanding the foregoing, in the event that the Board of Directors
determines that the Company is in a condition of financial distressed and
termination of Executive is necessary for cost reduction purposes and in the
best interests of the Company, provided that Executive signs and does not revoke
a Release in the form attached as Exhibit A, Executive’s severance benefits
would be as follows: (i) a severance payment equal to Executive’s then current
full Base Salary for a period of six (6) months to be paid on the same basis and
at the same time as previously paid and subject to standard payroll tax
withholdings and deductions; (ii) continued medical benefits for six (6) months;
and (iii) full vesting acceleration of any and all outstanding Company stock
options and Restricted Stock Awards, provided that any right to exercise any
vested shares or of the Company to repurchase any previously exercised, but
unvested shares, if any, will be as set forth in Executive’s stock option grant
notice, the stock option agreement, and the Plan.

 

(e) Definition of Good Reason. For purposes of this Agreement, “Good Reason” is
defined as any of the following: (i) a significant reduction in Executive’s
duties, position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction, or Executive’s
removal from such position, duties and responsibilities, unless Executive is
provided with comparable duties, position and responsibilities; provided,
however, that a reduction in duties, position or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, when the Chief Executive Officer of the Company remains as such
following a Change of Control but is not made the Chief Executive Officer of the
acquiring corporation) shall not constitute “Good Reason”; (ii) the Company
reduces Executive’s base salary relative to the salary in effect immediately
prior to such reduction; (iii) there is a material reduction by the Company in
the kind or level of benefits to which Executive is entitled immediately prior
to such reduction with the result that Executive’s overall benefits package is
significantly reduced; or (iv) without Executive’s express written consent,
Executive’s relocation to a facility or a location more than fifty (50) miles
from Executive’s current location.

 

3



--------------------------------------------------------------------------------

(f) Termination Following Change in Control. If within the twelve (12) months
immediately following a Change in Control Executive is involuntarily terminated
by the Company (or its successor entity) other than for Cause or Executive
voluntarily terminates his employment with the Company (or its successor entity)
for Good Reason, and in each case Executive signs and does not revoke a Release
in the form attached as Exhibit A, Executive shall be entitled to the following
severance benefits: (i) a severance payment equal to Executive’s then current
full Base Salary for a period of eighteen (18) months to be paid on the same
basis and at the same time as previously paid and subject to standard payroll
tax withholdings and deductions; (ii) continued medical benefits for eighteen
(18) months; (iii) a lump sum payment equal to Executive’s maximum potential
bonus for the bonus year in which the termination without Cause or resignation
for Good Reason occurs; and (iv) full vesting acceleration of any and all
outstanding Company stock options and Restricted Stock Awards, provided that any
right to exercise any vested shares or of the Company to repurchase any
previously exercised, but unvested shares, if any, will be as set forth in
Executive’s stock option grant notice, the stock option agreement, and the Plan.

 

(g) Definition of Change in Control. For purposes of this Agreement, “Change of
Control” of the Company is defined as any of the following: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or (ii) the date of the close of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the date of
the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets.

 

10. NONCOMPETITION AND NONSOLICITATION. Executive acknowledges that he will be a
member of executive and management personnel at the Company. Executive further
acknowledges that during his employment at the Company, he will be privy to
extremely sensitive, confidential and valuable commercial information, which
constitutes trade secrets belonging to the Company, the disclosure of which
information and secrets would greatly harm the Company.

 

(a) Definitions.

 

(i) Conflicting Product or Service. As used in this Agreement a “Conflicting
Product or Service” means any product or service that is directly involved in
the measurement of resting metabolic rate or products or services involved in
indirect calorimetry.

 

(ii) Conflicting Organization. As used in this Agreement, a “Conflicting
Organization” means any person or organization other than the Company that is
engaged in or is about to become engaged in the design, research, development,
production, marketing, distribution, leasing, licensing, selling, or servicing
of a Conflicting Product or Service. For purposes of this Agreement conflicting
organizations included, by way of example only, Korr and New Leaf.

 

(b) Covenant Not to Compete. As a reasonable measure to protect the Company from
the harm of such disclosure and use of its information and trade secrets against
it, Executive agrees to the following as part of this Agreement: Executive
agrees that he shall not, individually or together with others, directly or
indirectly, during his employment with the Company and for so long as Executive
is receiving severance benefits from the Company or (12) twelve months following
Executive’s last day of employment, whichever is greater, for any reason,
whether as an owner, consultant, partner, joint venturer, stockholder, broker,
agent, financial agent, principal, trustee, licensor or in any other capacity
whatsoever (i) own, manage, operate, join, control, finance or participate in
the ownership, management, operation, control or financing of, or be connected
as an officer, director, employee, partner, principal, agent, representative,
consultant, licensor, licensee or otherwise with, any business or enterprise
which is a Conflicting Organization, or (ii) sell or assist in the design,
development, manufacture, licensing, sale, marketing or support of any
Conflicting Product or Service, or engage in any other manner, in any
Conflicting Organization. The parties agree that no more than 1% of the
outstanding voting stock of a publicly traded company or any stock owned by
Executive shall not constitute a violation of this paragraph. Executive further
agrees and acknowledges that because of the nature and type of business that the
Company engages in, the geographic scope of the covenant not to compete shall
include all counties, cities, and states of the United States and any other
Country, territory or region in which the Company conducts business and that
such a geographic scope is reasonable. Nothing in this paragraph should be
construed to narrow the obligations of Executive imposed by any other provision
herein, any other agreement, law or other source.

 

4



--------------------------------------------------------------------------------

(c) Nonsolicitation Covenant. As a reasonable measure to protect the Company
from the harm of such disclosure and use of its information and trade secrets
against it, the parties agree to the following as part of this Agreement:
Executive acknowledges and agrees that information regarding employees of the
Company is Confidential Information, including without limitation; information
regarding the skills and knowledge of employees of the Company; information
regarding any past, present, or intended compensation, benefits, policies and
incentives for employees of the Company; and information regarding the
management and reporting structure of the Company. Executive agree during the
period he is employed by the Company and for so long as Executive is receiving
severance benefits from the Company or (12) twelve months following Executive’s
last day of employment, whichever is greater, that he will not, individually or
with others, directly or indirectly (including without limitation, individually
or through any business, venture, proprietorship, partnership, or corporation in
which they control or own more than a five (5) percent interest, through any
agents, through any contractors, through recruiters, by their successors, by
their employees, or by their assigns) hire, solicit, or induce any employees of
the Company to leave the Company or either directly or indirectly, solicit or
attempt to solicit any customer, client, supplier, investor, vendor, consultant
or independent contractor of the Company to terminate, reduce or negatively
alter his, her or its relationship with the Company. The geographic scope of the
covenants in this paragraph 10(c) shall include any city, county, or state of
the United States and any such other city, territory, country, or jurisdiction
in which the Company does business. Nothing in this paragraph 10 should be
construed to narrow the obligations of Executive imposed by any other provision
herein, any other agreement, law or other source.

 

(d) Reasonable. Executive agrees and acknowledges that the time limitation and
the geographic scope on the restrictions in this paragraph and its subparts are
reasonable. Executive also acknowledges and agrees that the limitation in this
paragraph and its subparts is reasonably necessary for the protection of the
Company, that through this Agreement he shall receive adequate consideration for
any loss of opportunity associated with the provisions herein, and that these
provisions provide a reasonable way of protecting the Company’s business value
which was imparted to him. In the event that any term, word, clause, phrase,
provision, restriction, or section of this paragraph of this Agreement is more
restrictive than permitted by the law of the jurisdiction in which the Company
seeks enforcement thereof, the provisions of this Agreement shall be limited
only to that extent that a judicial determination finds the same to be
unreasonable or otherwise unenforceable. Moreover, notwithstanding any judicial
determination that any term, word, clause, phrase, provision, restriction, or
section of this Agreement is not specifically enforceable, the parties intend
that the Company shall nonetheless be entitled to recover monetary damages as a
result of any breach hereof.

 

(e) Legal and Equitable Remedies. In view of the nature of the rights in
goodwill, Executive relations, trade secrets, and business reputation and
prospects of the Company to be protected under this paragraph of this Agreement,
Executive understands and agrees that the Company could not be reasonably or
adequately compensated in damages in an action at law for Executive’s breach of
their obligations (whether individually or together) hereunder. Accordingly,
Executive specifically agrees that the Company shall be entitled to temporary
and permanent injunctive relief, specific performance, and other equitable
relief to enforce the provisions of this paragraph of this Agreement and that
such relief may be granted without the necessity of proving actual damages, and
without bond. Executive acknowledges and agrees that the provisions in this
paragraph and its subparts are essential and material to this Agreement, and
that upon breach of this paragraph by him, the Company is entitled to withhold
providing payments or consideration, to equitable relief to prevent continued
breach, to recover damages and to seek any other remedies available to the
Company. This provision with respect to injunctive relief shall not, however,
diminish the right of the Company to claim and recover damages or other remedies
in addition to equitable relief.

 

(f) Extension of Time. In the event that Executive breaches any covenant,
obligation or duty in this paragraph or its subparts, any such duty, obligation,
or covenants to which the parties agreed by this paragraph and its subparts
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals. The duration and length of
Executive’s duties and obligations as agreed by this paragraph and its subparts
shall continue upon the effective date of any such settlement, or judicial or
other resolution

 

11. Miscellaneous.

 

(a) Taxes. Executive agrees to be responsible for the payment of any taxes due
on any and all compensation, stock option, or benefit provided by the Company
pursuant to this Agreement. Executive agrees to indemnify the Company and hold
the Company harmless from any and all claims or penalties asserted against the
Company for any failure to pay taxes due on any compensation, stock option, or
benefit provided by the Company pursuant to this Agreement. Executive expressly
acknowledges that the Company has not made, nor herein makes, any representation
about the tax consequences of any consideration provided by the Company to
Executive pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.

 

(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of any successor or assignee of the business of the Company. This
Agreement shall not be assignable by the Executive.

 

(d) Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at his or its address as set
forth herein, or at any other address hereafter furnished by notice given in
like manner. Executive promptly shall notify Company of any change in
Executive’s address. Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

 

(e) Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado. The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to Colorado court’s exercise of
personal jurisdiction. The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(f) Entire Agreement. This Agreement together with the Exhibit A attached hereto
set forth the entire agreement and understanding of the parties hereto with
regard to the employment of the Executive by the Company and supersede any and
all prior agreements, arrangements and understandings, written or oral,
pertaining to the subject matter hereof. No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

 

(g) Agents. The Executive and the Company represent and warrant to each other
that neither has incurred any liability for any employment agency or finders
fees or commissions, or the like, in connection with the employment contemplated
herein. The Executive hereby agrees to indemnify and hold the Company harmless
from and against and in respect of any claim for employment agency or finders
fees or commissions or the like relating to the employment contemplated by this
Agreement.

 

IN WITNESS WHEREOF, the parties have each duly executed this Employment
Agreement as of the day and year first above written.

 

HEALTHETECH, INC.

/s/ Sandy MacPherson

--------------------------------------------------------------------------------

Alexander (Sandy) MacPherson Corporate Secretary

James Dennis

/s/ James Dennis

--------------------------------------------------------------------------------

 

6